                         Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 1 of 137 Page ID
                                                           #:36025



                          1
                                               UNITED STATES DISTRICT COURT FOR THE
                          2                       CENTRAL DISTRICT OF CALIFORNIA
                          3
                               T.P., et al.,                                   )
                          4                                                    )
                          5                     Plaintiffs,                    )         Case No.: 15-cv-5346-CJC-E
                                                                               )
                          6
                                        v.                                     )
                          7                                                    )        Judge: Hon. Cormac J. Carney
                          8    WALT DISNEY PARKS                           AND )        Hearing Date: May 3, 2021
                               RESORTS U.S. INC.,                              )        Time: 1:30 p.m.
                          9                                                    )        Courtroom: 9B
                         10             Defendant.                             )
                                                                             /
                         11
                         12
DOGALI LAW GROUP, P.A.




                         13
                         14
                         15
                         16
                         17
                         18                  EVIDENCE IN SUPPORT OF PLAINTIFFS’ OPPOSITIONS TO
                                               DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT
                         19
                         20
                         21
                         22
                                                                     Exhibit “27”
                         23
                         24
                         25
                         26
                         27
                         28

                                Evidence in Support of Plaintiffs’ Oppositions to Defendant's Motions for Summary Judgment
                                T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                         Case No. 15-CV-5346-CJC-E
     Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 2 of 137 Page ID
                                       #:36026
       REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                 PLAINTIFFS’ INTENTIONAL DISCRIMINATION ISSUE 1 – INDEX
                       (Reference Exhibit by page number – PID-xxx)



     LEGEND:      IE =   INDUSTRIAL ENGINEERING
                  SGD = SERVICES FOR GUESTS WITH DISABILITIES


        Date          Sender/Group     Recipient/Group                  The Message
April 16, 2012       Armor/IE          All               Study group empanelled to “review and
                                                         streamline our attraction access policies”
                                                         flowing from a “work stream generated
                                                         by an ECV Strategy project”
                                                         PID1-0001-0002
May 30, 2012         Jones/SGD         Guest Rel.        Thanks for inviting SGD to the
                                                         discussion... “My biggest concern with
                                                         the discussion going on about the
                                                         “future” of the GAC is how a new
                                                         policy/process/dance card will impact
                                                         those who need the degree of service
                                                         that some of the GAC stamps have
                                                         traditionally offered (in particular,
                                                         with Autism… when I say Autism, I
                                                         mean those Guests who truly have no
                                                         concept of time and “coming back
                                                         later” to an attraction).” PID1-0005
May 31, 2012         Carr/Guest Rel.   Jones/SGD         Guest Relations appreciates the input,
                                                         but it would be best to let the industrial
                                                         engineers lead the discussion.
                                                         PID1-0003-0010
June 12, 2012        Jones/SGD         Armor/IE          SGD Suggests team meeting with Autism
                                                         Speaks about GAC study. PID1-0011
June 14, 2012        Armor/IE          Jones/SGC         Industrial engineers reject idea of early
                                                         meeting with Autism Speaks about GAC
                                                         study.
                                                         PID1-0012-0014
May 15, 2013         Jones/SGD         Evans/IE          “I certainly support many of the
                                                         items/ideas we have discussed in our
                                                         GAC strategy meetings over the past
                                                         several months, however, the one
                                                         concern I want to again raise related
                                                         to the “no more GAC’s” shift is the
                                                         impact it will most definitely have on
                                                         one of the major audiences GAC’s were
                                                         intended for… those with cognitive
                                                         disabilities such as Autism… where the
                                               1

                                         Exhibit 27
    Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 3 of 137 Page ID
                                      #:36027
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                PLAINTIFFS’ INTENTIONAL DISCRIMINATION ISSUE 1 – INDEX
                      (Reference Exhibit by page number – PID-xxx)

       Date         Sender/Group    Recipient/Group                   The Message
                                                      concept of “time” or “waiting” is an
                                                      issue.” PID1-0015
May 15, 2013       Minnick/SGD     SGD                “We should back away from changes like
                                                      doctor’s notes that will potentially
                                                      embarrass those that truly need the
                                                      service. I just hope that we don’t over
                                                      react to an instance of abuse to a
                                                      service that has served thousands of
                                                      deserving Guests in a positive way.”
                                                      PID1-0016
May 17, 2013       Hale/SGD        Armor/IE           “[Attached] is what our [SGD] team
                                                      drafted to state their concerns/issues in
                                                      a constructive way… Guests with Autism
                                                      will be the most impacted group as the
                                                      concept of “time” or “waiting” (even if
                                                      done virtually via the “dance card”) is
                                                      challenging for many with this
                                                      disability.”
                                                      PID1-0017-0018
May 23, 2013       Jones/SGD       SGD                “[Appears these GAC meetings will now
                                                      occur with all groups appropriate to the
                                                      issue, and will include discussion of how
                                                      any new system] will impact each major
                                                      disability category (mobility, visual,
                                                      hearing, cognitive) at every attraction.”
                                                      PID1-0019-0022
May 23, 2013       Minnick/SGD     Armor/IE           “We feel strongly that we need an
                                                      attraction by attraction analysis done
                                                      that spells out how we will plan to
                                                      deliver an equivalent (or better) service
                                                      than we do today for our Guests with
                                                      disabilities so that we don’t risk reducing
                                                      accessibility as we try and create “equal
                                                      access” for everyone to our attractions. I
                                                      don’t know if anyone has started work
                                                      on that front, but [SGD] need[s] to be
                                                      part of the effort.”
                                                      PID1-0023
June 6, 2013       Appleton/DLR    SGD                Important that Jones/SGD attend the
                                                      GAC meetings.
                                                      PID1-0024
June 15, 2013      Jones/SGD       Meeting notes      “SGD's Continued Concerns That Were
                                                      Not Addressed...

                                          2

                                      Exhibit 27
    Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 4 of 137 Page ID
                                      #:36028
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                PLAINTIFFS’ INTENTIONAL DISCRIMINATION ISSUE 1 – INDEX
                      (Reference Exhibit by page number – PID-xxx)

       Date         Sender/Group    Recipient/Group                  The Message
                                                      -Park Ops (Alison in particular)
                                                      continues to state "there is no appetite
                                                      [for] any kind of service or green light
                                                      card beyond what has already been
                                                      discussed". Bottom line ... if we (SGD),
                                                      Guest Comm, Meg/George/Michael, or
                                                      Legal, based on discussions with a
                                                      particular Guest, felt offering a service
                                                      beyond telling the Guest to use a DAS
                                                      card, regular FastPass, or standby
                                                      queue was necessary, we would have
                                                      NOTHING to offer
                                                      -How to handle Guests with certain
                                                      types of Autism where waiting in line is
                                                      not a reasonable on their disability
                                                      and what our "fall back" plan might be
                                                      if this becomes a bigger issue. I had
                                                      even sent the Kings Island follow up
                                                      piece to both Alison and Todd on
                                                      Thursday evening with a note stating
                                                      that it might be worth discussing for a bit
                                                      in yesterday's session, however, it was
                                                      not addressed at all.”
                                                      PID1-0025-0028
June 15, 2013      Hale/SGD        SGD                “We need to list specific significant
                                                      directions that we don't agree with...
                                                      1. We need to maintain an override
                                                      process for any custom
                                                      accommodation…
                                                      2. We should consider having a Guest
                                                      Relations manual process similar
                                                      Kings Island and our FASTPASS plus
                                                      process where guest with Autism that
                                                      states they can’t go to an attraction
                                                      and then come back without a melt
                                                      down could get 3 or 4 FASTPASS times
                                                      pre scheduled.
                                                      3. [REDACTED]
                                                      4. We need a major dose of sensitivity
                                                      training to roll out with these changes
                                                      to make sure our cast don't take this as
                                                      a mandate to "clamp down on abusers"
                                                      and treat GWD in any inappropriate

                                          3

                                      Exhibit 27
     Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 5 of 137 Page ID
                                       #:36029
       REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                PLAINTIFFS’ INTENTIONAL DISCRIMINATION ISSUE 1 – INDEX
                      (Reference Exhibit by page number – PID-xxx)

        Date        Sender/Group    Recipient/Group                   The Message
                                                       way as we will be extremely exposed on
                                                       this and our GWD will take even hints
                                                       of this as offensive.
                                                       PID1-0029-0030


June 15, 2013      Jones/SGD                           In addition to the DAS card, Guests
                                                       visiting the parks with non-apparent
                                                       disabilities (including Autism) would be
                                                       encouraged to use the standard FastPass
                                                       process and standby queues (there
                                                       would be no other alternatives for these
                                                       Guests). PID1-0030-0032
June 15, 2013      Minnick/SGD      SGD                “I also agree with Mark about needing an
                                                       additional tool for service recovery.”
                                                       PID1-0029-0032
June 17, 2013      Jones/SGD        SGD                “I'm in the process of framing up some
                                                       possible ideas for what our strategy
                                                       might need to be if/when we find
                                                       ourselves in a situation that requires us
                                                       to modify our DAS card process for those
                                                       on the Autism spectrum.”
                                                       PID1-0033
June 18, 2013      Minnick/SGD      Meeting notes      Meeting of SGD and Park Ops with
                                                       Autism Speaks... “Autism Speaks
                                                       suggested 3-4 attractions up front on the
                                                       DAS card would be an acceptable
                                                       alternative to our GAC”.
                                                       PID1-0034-0036
June 28, 2013      Evans/IE         Armor/IE           Attaches “Back-up plan for Autistic
                                                       Guest;” “let me know your thoughts”
                                                       PID1-0037-0039
June 28, 2013      Evans/IE         Park Ops leaders   Attaches for discussion Back-up plan for
                                                       Autistic Guest.
                                                       PID1-0038-0039
June 30, 2013      Jones/SGD        SGD                “Back-up plan for Autistic Guest” “seems
                                                       like a ‘reasonable’ approach [need] finer
                                                       details”. PID1-0040
July 3, 2013       Jones/SGD        Evans/IE           SGD generally supports the manual back-
                                                       up plan at both DLR and WDW; as
                                                       electronic pass system “becomes fully
                                                       available at WDW (and eventually at
                                                       DLR), we could then revisit this and

                                           4

                                      Exhibit 27
     Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 6 of 137 Page ID
                                       #:36030
       REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                  PLAINTIFFS’ INTENTIONAL DISCRIMINATION ISSUE 1 – INDEX
                        (Reference Exhibit by page number – PID-xxx)

        Date          Sender/Group    Recipient/Group                   The Message
                                                        determine and update/replacement
                                                        strategy.” PID1-0041-0043
July 4, 2013         Jones/SGD        SGD               “My 2 cents everyone… Based on how
                                                        this whole process has gone with Park
                                                        Ops, I believe we all can agree that
                                                        “feedback/comments/suggestions” are
                                                        not really being considered with a
                                                        whole lot of weight from anyone. Park
                                                        Ops is also wanting this to be “their”
                                                        project with all facets being their idea.”
                                                        PID1-0044-0045
July 4, 2013         Appleton/DLR     Jones/SGD         “I think we agree it is not perfect and
                                                        we have proposed our best suggestions
                                                        and should let them run their
                                                        organization as we are a client. They
                                                        will only change after they personally
                                                        experience the issues first hand.”
                                                        PID1-0046-0047
July 6, 2013         Park Ops         IE                “[W]e do not believe we should launch
                                                        a separate process for [autism].”
                                                        PID1-0048-0049
July 6, 2013         Gossett/Park Ops IE                “I too think it is a slippery slope to single
                                                        out one disability. I think our time
                                                        should be spent developing a strong
                                                        service recovery approach, and apply it
                                                        when necessary regardless the of the
                                                        individual’s needs.” PID1-0048-0049
July 22, 2013        Jones/SGD        Armor/IE          SGD asks IE: When will the executives
                                                        take up the new plan? PID1-0050-0051
July 23, 2013        Armor/IE         Jones/SGD         “This has already gone to Tom and the
                                                        site Presidents to get approval for
                                                        implementation, we will probably be
                                                        giving updates on timeline and pertinent
                                                        details.” PID1-0050-0051
August 12, 2013      Minnick/SGD      Armor/IE          “...our Cast are already sending
                                                        negative signals to our Guests about
                                                        GACs – giving them the impression that
                                                        they are all trying to take advantage of
                                                        the system”. PID1-0052
August 28, 2013      Appleton/DKR     Armor/IE          “[Understand executives met and]
                                                        discussed the new DAS and overall
                                                        training that our cast members receive
                                                        on disability awareness...it was

                                               5

                                           Exhibit 27
    Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 7 of 137 Page ID
                                      #:36031
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                PLAINTIFFS’ INTENTIONAL DISCRIMINATION ISSUE 1 – INDEX
                      (Reference Exhibit by page number – PID-xxx)

       Date           Sender/Group    Recipient/Group                  The Message
                                                         determined that the only awareness
                                                         training for now would be for Guest
                                                         Relations CMs. Do you know if there has
                                                         been any other discussion on how we
                                                         can update the Cast on disability
                                                         awareness”? PID1-0053

September 4, 2013    Armor/IE         Britton/Park Ops   “Got a VM from Bob Minnick with the
                                                         Guests with Disabilities team. He voiced
                                                         his considerable concern (and Greg's as
                                                         well) that we are not going to be the
                                                         industry leader in providing service
                                                         above and beyond our competitors
                                                         anymore. My sense is
                                                         that they are primarily displeased that
                                                         there will not be a formal exceptions
                                                         process to pre-fill the card. I'm hoping
                                                         you had a chance to connect with Greg.
                                                         I'm getting the impression from them
                                                         that they still think we can make "course
                                                         corrections" (their choice of wording!)
                                                         and do the exceptions process.”
                                                         PID1-0054-0056
September 19, 2013   Jones/IE         IE                 “In my call yesterday with Alison and
                                                         Todd, I again asked the question about
                                                         how we (SGD) can authorize service
                                                         accommodations beyond the DAS card.
                                                         Alison and Todd... did say that we could,
                                                         at any time, enter a “service” for a
                                                         particular Guest into MAGIC (the
                                                         database Guest Relations and other areas
                                                         use to keep track of Guest
                                                         situations/service recovery, etc.)... Todd
                                                         assured me they would reinforce that
                                                         any entries we make into MAGIC need to
                                                         be honored by Guest Relations.
                                                         Reasonable solution I guess (we’ll need
                                                         to see how this works out though).”
                                                         PID1-0057-0058
September 25, 2013   Haines, Public   Various            “I am trying to pull together a call for a
                     Affairs                             small group of us to discuss the changes
                                                         to the GAC/DAS policy. As you all are
                                                         well aware, we are hearing A LOT of

                                                6

                                           Exhibit 27
    Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 8 of 137 Page ID
                                      #:36032
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                   PLAINTIFFS’ INTENTIONAL DISCRIMINATION ISSUE 1 – INDEX
                         (Reference Exhibit by page number – PID-xxx)

       Date            Sender/Group      Recipient/Group                 The Message
                                                         concern from the autism community -
                                                         which I know you all anticipated. To help
                                                         manage these concerns, we want to
                                                         better understand how we arrived at the
                                                         new process.”
                                                         PID1-0059-0060
September 28, 2013    Mark Jones                         Re: Park Ops conference call: “We
                                                         brought up the call center/pre-
                                                         validating idea (short or long term)
                                                         and Alison immediately said “this is
                                                         not the place to talk this, it was
                                                         discussed yesterday amongst senior
                                                         leadership, and there's not really an
                                                         appetite for this.” Not sure why, but
                                                         this is the same broken record type
                                                         response we've gotten for months
                                                         when bringing up something.”
                                                         PID1-0061-0063
October 2, 2013       Jones/SGD        IE                Asks Armor/Evans (IE) to confirm that
                                                         among autism-related scenarios “that
                                                         the more common process a Guest
                                                         Relations CM would follow would from
                                                         #4 (offer Re-Admission passes without
                                                         any kind of “cap” based on the
                                                         circumstances and the Guests’s service
                                                         needs).” PID1-0064-0069
                               DAS Released at both WDW and DLR
October 24, 2013      Hale-Jones/SGD   IE                SGD proposes a survey of DAS
                                                         performance at both WDW and DLR.
                                                         PID1-0070-0072
October 24, 2013      Armor/IE         All               We do not support a survey of DAS
                                                         performance, at least not for 3-6 months.
                                                         PID1-0070-0072
November 1, 2013      Manangu/Guest    Guest             “[Guest complains that the] week before
                      Communications Communications      DHS only gave him 2 Re-ads although my
                                                         file for him stated 4. Today, he was told
                                                         the re-entry passes were given once and
                                                         they expired. I called Alison. She tells me
                                                         it is a case by case basis and they are
                                                         supposed to stick to the DAS as it is
                                                         designed to work. She mentioned many
                                                         issues with other Guests trying to get
                                                         more FastPasses. They are telling them

                                                7

                                           Exhibit 27
    Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 9 of 137 Page ID
                                      #:36033
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                   PLAINTIFFS’ INTENTIONAL DISCRIMINATION ISSUE 1 – INDEX
                         (Reference Exhibit by page number – PID-xxx)

      Date             Sender/Group    Recipient/Group                  The Message
                                                         they may not be able to continue giving
                                                         them the FP moving forward.”
                                                         PID1-0073-0085
November 5, 2013      Manangu/Guest    SGD               “Can you tell me if we will still be able to
                      Communications                     provide Guests with the FastPasses
                                                         moving forward? There is some info
                                                         being communicated to Guests who
                                                         really have needs that it is a one-time
                                                         courtesy.” PID1-0073-0085
November 6, 2013      Jones/SGD        Manangu/Guest     I believe your team and my team are
                                       Communications    under the same understanding that Park
                                                         Ops needs (and has agreed) to honor any
                                                         and all information we enter in Magic
                                                         including “ongoing provisions” of reads/
                                                         FP’s for those who need it above and
                                                         beyond the DAS card. Please copy
                                                         Maureen and I on your note and I can
                                                         then add to it as we’ll ultimately need to
                                                         engage Alison Armor from Park Ops and
                                                         her new leader to remind them of our
                                                         “agreement.” PID1-0086-0091
November 6, 2013      Minnick/SGD      Armor/IE          “Were you planning to have the IE come
                                                         back and measure to see if we have had
                                                         an impact with the DAS vs. GAC in terms
                                                         of ride capacity impact?”
                                                         PID1-0086-0091
November 6, 2013      Heather Havey                      “Alison/ Todd- another example of
                                                         where Guests are being told the
                                                         FastPasses are one time exceptions.
                                                         And see the note about riding multiple
                                                         times- I think we talked this, but it’s
                                                         not being appropriately
                                                         operationalized.“ PID1-0092
November 11, 2013     Armor/IE         SGD               “Once we get our full-time data collectors
                                                         on-board in the next few weeks, we will
                                                         start to think about how to do a more
                                                         studies of FP redemption. We need these
                                                         studies for many reasons and DAS is just
                                                         one. The hard part is that we don’t have
                                                         very comprehensive historical GAC data
                                                         to compare.” PID1-0093-0095
November 12, 2013     Jones/SGD        SGD               “I’m hearing rumors/grumblings that
                                                         some Guests are being told at Guest

                                             8

                                         Exhibit 27
    Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 10 of 137 Page ID
                                       #:36034
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                    PLAINTIFFS’ INTENTIONAL DISCRIMINATION ISSUE 1 – INDEX
                          (Reference Exhibit by page number – PID-xxx)

       Date             Sender/Group    Recipient/Group                   The Message
                                                          Relations on both coasts that their
                                                          readds/FP’s above and beyond the DAS
                                                          Card are “one time exceptions” and
                                                          they should not expect to receive them
                                                          during their next visit –OR- during a
                                                          follow up visit, these Guests are not
                                                          receiving readds/FP’s (or are receiving
                                                          a lesser number of readds/FP’s that
                                                          they did during the first visit). If any of
                                                          this is, in fact, true and is happening
                                                          more often than not, we will need to
                                                          revisit this with Park Ops as their
                                                          “agreement” with us was that
                                                          readds/FP’s would eternally be a part
                                                          of the landscape for those Guests who
                                                          need this service beyond what the DAS
                                                          Card can offer.” PID1-0096
January 9, 2014        Jones/SGD       Hale/SGD           “I think DAS is working for many of our
                                                          Guests but, as you mentioned, there is a
                                                          still that percentage of guests with
                                                          autism and other disabilities who are
                                                          potentially being undeserved. I am also
                                                          aware that each site as well as each
                                                          park in Florida has their own thoughts
                                                          around re-ads and what is
                                                          appropriate. PID1-0097
January 20, 2014       Kricorian       Various            “[L]eadership asked us to put the DAS
                                                          Guest Research on hold. If/when the
                                                          project is reactivated, we can pick up
                                                          where we left off with this team. If you
                                                          hear anything directly from DLR/WDW
                                                          site leadership about wanting the project
                                                          to be reactivated, please let us know.”
                                                          PID1-0098-0100
January 21, 2014       Hale/SGD        SGD                “I don’t recall [the decision to stop the
                                                          DAS performance survey work] being
                                                          discussed in any meetings I was in. I
                                                          have been pushing that we need to keep
                                                          measuring how we are doing against
                                                          the original goal (eliminating ghost
                                                          riders) as well as our DAS
                                                          performance.” PID1-0098-0100
February 10, 2014      Lowery/         Jones/SGD          “Just a heads up, in the autism

                                                 9

                                          Exhibit 27
    Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 11 of 137 Page ID
                                       #:36035
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                    PLAINTIFFS’ INTENTIONAL DISCRIMINATION ISSUE 1 – INDEX
                          (Reference Exhibit by page number – PID-xxx)

       Date             Sender/Group    Recipient/Group                  The Message
                       Community                          community, some conversation now is
                       Relations                          that unless you “know somebody who
                                                          can pull strings” the new DAS is a
                                                          nightmare and just to stay away. Jacob, I
                                                          don’t blame you for doing what you need
                                                          to do for these folks. I just hope it works
                                                          out for them. But I do think someone
                                                          needs to admit the new system does
                                                          not work for Autism families. All
                                                          disabilities are not equal.”
                                                          PID1-0103-0111
February 10, 2014      Jones/SGD       Lowery/            “I hear you and am aware of the
                                       Community          challenges the Autism community
                                       Relations          continues to face.” PID1-0103-0111
February 11, 2014      Jones/SGD       Hale/SGD           “Not sure how much you know about this
                                                          one Greg but I will say that my
                                                          continuing to be the “poster child” for
                                                          our responses about an unfavorable
                                                          service is getting old.” PID1-0101-0102
February 11, 2014      Jones           Hale/Appleton      Distribute letter from President of Assoc.
                                                          of Regional Center Agencies (ARCA) to
                                                          Michael Colglazier with critique of DAS
                                                          PID1-0112-0114
February 18, 2014      Hogan/SGD       Jones/SGD          “Were you aware Guest Comm is no
                                                          longer able to set up Guests with
                                                          Cognitive Disabilities with anything in
                                                          advance? They are sending them to
                                                          Guest Relations for assistance.”
                                                           PID1-0115-0117
February 20, 2014      Hale/SGD        SGD                In discussions that did not include SGD,
                                                          executives have rejected our proposal “of
                                                          exploring a pre-assigned DAS card.”
                                                          PID1-0118-0120
February 26, 2014      Jones/SGD       SGD                “ABSOLUTELY agree Greg that we need a
                                                          customized “Option 3” (Guests able to
                                                          choose their own attractions and order)
                                                          as I’m uncertain how many of those
                                                          guests with Autism-related concerns are
                                                          really going to benefit from a “locked in”
                                                          set of 4 attractions. I’ll see if I can find a
                                                          few letters to support this in the next
                                                          day.
                                                          Option 1 states this service “would be

                                              10

                                          Exhibit 27
    Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 12 of 137 Page ID
                                       #:36036
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
               PLAINTIFFS’ INTENTIONAL DISCRIMINATION ISSUE 1 – INDEX
                     (Reference Exhibit by page number – PID-xxx)

       Date         Sender/Group      Recipient/Group                      The Message
                                                           used for Guests who need additional help
                                                           planning their day” and one of the
                                                           “advantages” listed for both options is
                                                           “Allows Guests to plan their days”
                                                           however, based on what we’re hearing
                                                           from our Autism families, this is NOT
                                                           what they want if it means WE dictate
                                                           the attractions/ order of the attractions
                                                           they visit. Bottom line in my opinion… if
                                                           this solution is being done mainly to
                                                           serve the Autism Community, it falls
                                                           short as written/ proposed and will not
                                                           solve the issue at hand.”
                                                           PID1-0121-0125
June, 2014         Within days of the unsuccessful mediation of this case, Jones and the other SGD
                   personnel who previously reported to Hale are restructured, and now report to
                   Armor/IE.




                                              11

                                         Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 13 of 137 Page ID
                                   #:36037
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0001
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 14 of 137 Page ID
                                   #:36038
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0002
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 15 of 137 Page ID
                                   #:36039
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 16 of 137 Page ID
                                   #:36040
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 17 of 137 Page ID
                                   #:36041
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 18 of 137 Page ID
                                   #:36042
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0006
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 19 of 137 Page ID
                                   #:36043
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 20 of 137 Page ID
                                   #:36044
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0008
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 21 of 137 Page ID
                                   #:36045
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0009
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 22 of 137 Page ID
                                   #:36046
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0010
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 23 of 137 Page ID
                                   #:36047
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 24 of 137 Page ID
                                   #:36048
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0012
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 25 of 137 Page ID
                                   #:36049
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 26 of 137 Page ID
                                   #:36050
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 27 of 137 Page ID
                                   #:36051
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0015
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 28 of 137 Page ID
                                   #:36052
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0016
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 29 of 137 Page ID
                                   #:36053
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0017
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 30 of 137 Page ID
                                   #:36054
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0018
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 31 of 137 Page ID
                                   #:36055
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 32 of 137 Page ID
                                   #:36056
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 33 of 137 Page ID
                                   #:36057
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 34 of 137 Page ID
                                   #:36058
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0022
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 35 of 137 Page ID
                                   #:36059
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 36 of 137 Page ID
                                   #:36060
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0024
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 37 of 137 Page ID
                                   #:36061
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0025
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 38 of 137 Page ID
                                   #:36062
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0026
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 39 of 137 Page ID
                                   #:36063
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0027
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 40 of 137 Page ID
                                   #:36064
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 41 of 137 Page ID
                                   #:36065
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0029
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 42 of 137 Page ID
                                   #:36066
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0030
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 43 of 137 Page ID
                                   #:36067
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0031
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 44 of 137 Page ID
                                   #:36068
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 45 of 137 Page ID
                                   #:36069
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0033
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 46 of 137 Page ID
                                   #:36070
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0034
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 47 of 137 Page ID
                                   #:36071
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0035
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 48 of 137 Page ID
                                   #:36072
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0036
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 49 of 137 Page ID
                                   #:36073
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0037
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 50 of 137 Page ID
                                   #:36074
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0038
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 51 of 137 Page ID
                                   #:36075
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0039
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 52 of 137 Page ID
                                   #:36076
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0040
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 53 of 137 Page ID
                                   #:36077
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0041
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 54 of 137 Page ID
                                   #:36078
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0042
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 55 of 137 Page ID
                                   #:36079
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 56 of 137 Page ID
                                   #:36080
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0044
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 57 of 137 Page ID
                                   #:36081
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 58 of 137 Page ID
                                   #:36082
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 59 of 137 Page ID
                                   #:36083
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0047
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 60 of 137 Page ID
                                   #:36084
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0048
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 61 of 137 Page ID
                                   #:36085
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0049
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 62 of 137 Page ID
                                   #:36086
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0050
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 63 of 137 Page ID
                                   #:36087
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 64 of 137 Page ID
                                   #:36088
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 65 of 137 Page ID
                                   #:36089
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0053
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 66 of 137 Page ID
                                   #:36090
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0054
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 67 of 137 Page ID
                                   #:36091
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0055
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 68 of 137 Page ID
                                   #:36092
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0056
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 69 of 137 Page ID
                                   #:36093
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0057
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 70 of 137 Page ID
                                   #:36094
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 71 of 137 Page ID
                                   #:36095
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0059
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 72 of 137 Page ID
                                   #:36096
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0060
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 73 of 137 Page ID
                                   #:36097
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0061
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 74 of 137 Page ID
                                   #:36098
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0062
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 75 of 137 Page ID
                                   #:36099
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0063
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 76 of 137 Page ID
                                   #:36100
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0064
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 77 of 137 Page ID
                                   #:36101
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0065
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 78 of 137 Page ID
                                   #:36102
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0066
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 79 of 137 Page ID
                                   #:36103
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0067
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 80 of 137 Page ID
                                   #:36104
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0068
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 81 of 137 Page ID
                                   #:36105
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 82 of 137 Page ID
                                   #:36106
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0070
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 83 of 137 Page ID
                                   #:36107
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0071
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 84 of 137 Page ID
                                   #:36108
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 85 of 137 Page ID
                                   #:36109
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 86 of 137 Page ID
                                   #:36110
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 87 of 137 Page ID
                                   #:36111
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 88 of 137 Page ID
                                   #:36112
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 89 of 137 Page ID
                                   #:36113
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 90 of 137 Page ID
                                   #:36114
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 91 of 137 Page ID
                                   #:36115
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 92 of 137 Page ID
                                   #:36116
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 93 of 137 Page ID
                                   #:36117
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0081
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 94 of 137 Page ID
                                   #:36118
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 95 of 137 Page ID
                                   #:36119
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 96 of 137 Page ID
                                   #:36120
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0084
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 97 of 137 Page ID
                                   #:36121
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 98 of 137 Page ID
                                   #:36122
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 99 of 137 Page ID
                                   #:36123
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0087
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 100 of 137 Page ID
                                   #:36124
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0088
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 101 of 137 Page ID
                                   #:36125
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 102 of 137 Page ID
                                   #:36126
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 103 of 137 Page ID
                                   #:36127
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 104 of 137 Page ID
                                   #:36128
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


 To:        Manangu, Joan[Joan.Manangu@disney.com]; Smith, Leslie[Leslie.Smith@disney.com];
 Armor, Alison[Alison.Armor@disney.com]; Todd, Judy[Judy.Todd@disney.com]
 Cc:        Iddings, Megan[Megan.L.lddings@disney.com]; Jones, Mark[Mark.Jones@disney.com];
 Hogan, Maureen[Maureen.Hogan@disney.com]
 From:      Havey, Heather L.
 Sent:      Wed 11/6/201310:44:59AM
 Importance:           High
 Subject: RE: NEW UPDATE - RE: ACTION: Need info on FASTPASSES moving forward for DASFW:
 ASGO contact


 Thanks Joan!



 Alison/ Todd - another example of where Guests are being told the FastPasses are one
 time exceptions. And see the note about riding multiple times - I think we talked this,
 but it's not being operationalized. What can we share with this Guest (note, she is
 President of the Autism Society of Greater Orlando) other than that we've shared her
 feedback and we are continuing to do targeted follow-up training and communication
 when we identify areas of concern?



 Thanks!




 From: Manangu, Joan
 Sent: Wednesday, November 06, 2013 10:36 AM
 To: Manangu, Joan; Havey, Heather L.; Smith, Leslie
 Cc: Iddings, Megan; Jones, Mark; Hogan, Maureen
 Subject: NEW UPDATE - RE: ACTION: Need info on FASTPASSES moving forward
 for DASFW: ASGO contact



 UPDATE: I received a new message from - about issues other Guests have been
 having. See below. Please let me know if there is some "good" news or info I can share
 with her.



 Joan




                                         PID1-0092
                                        Exhibit 27
                                                                                   Disney-AL0000470
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 105 of 137 Page ID
                                   #:36129
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0093
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 106 of 137 Page ID
                                   #:36130
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 107 of 137 Page ID
                                   #:36131
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0095
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 108 of 137 Page ID
                                   #:36132
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 109 of 137 Page ID
                                   #:36133
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0097
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 110 of 137 Page ID
                                   #:36134
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0098
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 111 of 137 Page ID
                                   #:36135
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0099
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 112 of 137 Page ID
                                   #:36136
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0100
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 113 of 137 Page ID
                                   #:36137
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0101
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 114 of 137 Page ID
                                   #:36138
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0102
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 115 of 137 Page ID
                                   #:36139
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 116 of 137 Page ID
                                   #:36140
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 117 of 137 Page ID
                                   #:36141
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 118 of 137 Page ID
                                   #:36142
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0106
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 119 of 137 Page ID
                                   #:36143
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 120 of 137 Page ID
                                   #:36144
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 121 of 137 Page ID
                                   #:36145
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 122 of 137 Page ID
                                   #:36146
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 123 of 137 Page ID
                                   #:36147
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 124 of 137 Page ID
                                   #:36148
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0112
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 125 of 137 Page ID
                                   #:36149
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 126 of 137 Page ID
                                   #:36150
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 127 of 137 Page ID
                                   #:36151
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0115
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 128 of 137 Page ID
                                   #:36152
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0116
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 129 of 137 Page ID
                                   #:36153
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 130 of 137 Page ID
                                   #:36154
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 131 of 137 Page ID
                                   #:36155
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 132 of 137 Page ID
                                   #:36156
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 133 of 137 Page ID
                                   #:36157
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0121
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 134 of 137 Page ID
                                   #:36158
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0122
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 135 of 137 Page ID
                                   #:36159
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0123
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 136 of 137 Page ID
                                   #:36160
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  PID1-0124
                                  Exhibit 27
Case 2:15-cv-05346-CJC-E Document 496-28 Filed 04/12/21 Page 137 of 137 Page ID
                                   #:36161
   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                  Exhibit 27
